SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (May 28, 2010): May 27, 2010 GUIDED THERAPEUTICS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 0-22179 (Commission File Number) 58-2029543 (IRS Employer Identification No.) 5835 Peachtree Corners East, Suite D Norcross, Georgia (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code:(770)242-8723 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions : o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07 Submission of Matters to a Vote of Security Holders. On May 27, 2010, the Company held its annual meeting of stockholders in Norcross, Georgia.As of the record date, March31, 2010, there were 38,160,388 shares of Common Stock entitled to vote at the annual meeting. Represented at the meeting in person or by proxy were 30,306,067 shares representing 79.42% of the total shares of Common Stock entitled to vote at the meeting. The purpose of the meeting was to elect seven directors to a one-year term expiring in 2011; to approve and adopt an amendment to the Company’s 1995 Stock Plan, as amended, increasing the number of shares available for grant by 1.8 million shares; and, to ratify the appointment of UHY LLP as the Company’s independent registered public accounting firm for the 2010 fiscal year. The following table sets forth the results of the vote on the matter: Directors MARK L FAUPEL PH D For Withheld WILLIAM E ZACHARY JR For Withheld JOHN E IMHOFF M D For Withheld MICHAEL C JAMES For Withheld RONALD W HART PH D For Withheld RONALD W ALLEN For Withheld JONATHAN M NILOFF M D For Withheld To approve and adopt an amendment to the Company’s 1995 Stock Plan, as amended, increasing the number of shares available for grant by 1.8 million shares. For Against Abstain Broker Non Votes To ratify the appointment of UHY LLP as the Company’s independent registered public accounting firm for the 2010 fiscal year. For Against Abstain Broker Non Votes 0 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GUIDED THERAPEUTICS, INC By: /s/ MARK L. FAUPEL Mark L. Faupel, Ph.D. CEO & President Date: May 28, 2010 3
